Citation Nr: 1502263	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  09-11 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an effective date prior to October 28, 2003 for the award of service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a low back disorder. 

3.  Entitlement to service connection for a low back disorder as due to undiagnosed illness.

4.  Entitlement to service connection for sleep disorder as due to an undiagnosed illness. 

5.  Entitlement to service connection for muscle pain, thigh and calves as due to an undiagnosed illness. 

6.  Entitlement to service connection for joint pain in elbows, wrists, and knees as due to undiagnosed illness. 

7.  Entitlement to service connection for irritable bowel syndrome as due to undiagnosed illness. 

8.  Entitlement to service connection for chronic fatigue as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army form May 1989 to November 1993. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from an April 2005 rating decision by the Department of Veterans Affairs, Regional Office, located in Providence, Rhodes Island (RO).  In pertinent that rating decision, the RO denied entitlement to service connection for PTSD, as well as entitlement to service connection for low back disorder, sleep disorder, muscle pain in thighs and calves, various joint pains, irritable bowel syndrome, and chronic fatigue.   The Veteran initiated his appeal as to these issues. 

In a January 2010 rating decision, the RO awarded service connection for PTSD and assigned a 70 percent evaluation, effective from October 28, 2003.  The Veteran only appealed the initial assigned effective date. 

The Board notes that the RO had originally denied the Veteran's claim for entitlement to service connection for a low back disorder in an October 1994 rating decision.  Although the Veteran now claims entitlement to service connection for a low back disorder as due to an undiagnosed illness, raising an alternate theory of entitlement does not operate to transform his previously denied claim into a new one.  See, e.g., Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199, 206 (2009).  Under these circumstances, it is the Board's conclusion that new and material evidence must be received to reopen the Veteran's claim for a low back disorder before it can again be considered on the merits.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2014). Consequently, and because the Board is required to consider the question of reopening independent of the RO's determination on the matter, the issue on appeal has been characterized as set forth above, on the title page.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.

The issue of entitlement to service connection for a low back disorder is being addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed October 1994 decision, the RO denied entitlement to service connection a low back disorder based on the finding that there was no evidence to substantiate a diagnosis of a current low back disability.

2.  The evidence added to the record since the October 1994 rating decision when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for a low back disorder.

3.  The RO's May 1996 rating decision to decline to accept jurisdiction of the Veteran's claim for entitlement to service connection for PTSD, is final. 

4.  On October 28, 2003, the RO received the Veteran's informal claim for entitlement to service connection for PTSD, and it was continuously prosecuted thereafter.  

5.  There is no document in the claims file dated prior to October 28, 2003, and subsequent to the final May 1996 rating decision, which can be construed as a claim, formal or informal, for entitlement to service connection for PTSD.

6.  During the May 2014 Board hearing, the Veteran stated his desire to withdraw his claim for entitlement to service connection for sleep disorder. 

7.  During the May 2014 Board hearing, the Veteran stated his desire to withdraw his claim for entitlement to service connection for muscle pain in thighs and calves.

8.  During the May 2014 Board hearing, the Veteran stated his desire to withdraw his claim for entitlement to service connection for joint pain in elbows, wrists, and knees.

9.  During the May 2014 Board hearing, the Veteran stated his desire to withdraw his claim for entitlement to service connection for irritable bowel syndrome.

10.  During the May 2014 Board hearing, the Veteran stated his desire to withdraw his claim for entitlement to service connection for chronic fatigue syndrome.


CONCLUSIONS OF LAW

1.  The October 1994 rating decision denying service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the October 1994 rating decision denying service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.158 (2014). 

3.  The criteria for an effective date prior to October 28, 2003, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §3.400 (2014).

4.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to service connection for sleep disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2014).

5.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to service connection for muscle pain in thighs and calves have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2014).

6.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to service connection for joint pain in elbows, wrists, and knees have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2014).

7.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to service connection for irritable bowel syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2014).

8.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to service connection for chronic fatigue have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist 

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Since the Board is reopening the claim for a low back disorder, there is no need to discuss whether the Veteran has received sufficient notice insofar as the specific reasons for the prior final denial.  Even if he has not, this is inconsequential and, at most, harmless error.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

With respect to the Veteran's claim for an earlier effective date for the award of service connection for PTSD, it is not prejudical to fail to provide a VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).

Petition to Reopen Previously Denied Claim 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

If VA determines that new and material evidence has been added to the record, the claim is reopened, and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

The Board notes that in an October 1994 rating decision, the RO denied service connection for a low back disorder based on the finding that no current chronic lumbar spine disability was shown.

The evidence received since the October 1994 decision includes VA treatment records that reflect complaints of low back pain and objective findings involving the lumbar spine, to include para-spinal spasms.  The record also contains an April 2010 and a May 2010 VA examinations wherein the Veteran reports his history of low back pain since service, and the VA examiners provide assessments of chronic lumbar pain.  This evidence is new in that it was not previous of record.  It is also material because it relates to unestablished facts necessary to substantiate the Veteran's claim for low back disorder.  Specifically, the newly received evidence indicates that the Veteran has symptoms of a current disability, and his contention that his current symptoms may be related to his service.  This evidence is both new and material to the respiratory disability claim.  38 C.F.R. § 3.1556(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).

Earlier Effective Date 

The Veteran seeks an earlier effective date for the grant of service connection for PTSD.  The Veteran is service-connected for PTSD, effective from October 28, 2003.  For the reasons that follow, the Board concludes that the evidence of record is against a finding that an earlier effective date is warranted. 

The assignment of effective dates of awards is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The law provides that when service connection is granted based on a claim which has been finally denied and subsequently reopened by the submission of new and material evidence, the effective date is the date of VA receipt of the new claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q),(r); Sears v. Principi, 16 Vet.App. 244 (2002), aff'd 349 F3d 1225 (2003). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim is any communication indicating intent to apply for one or more benefits.  The benefit being sought must be identified.  38 C.F.R. § 3.155.  An informal claim must also be in writing.  Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); see also Szemraj v. Principi, 357 F.3d 1370 (2004) (defining when the "identification" requirement of 38 C.F.R. § 3.155(a) is met); Miguel v. Principi, 15 Fed. App. 857 (2001) (Federal Circuit declined to reverse interpretation in Rodriguez that an informal claim must be written) (non-precedential). 

The date of receipt shall be the date on which a claim, information or evidence was received at VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).  VA means all organization units of the Department of Veterans' Affairs.  38 C.F.R. § 1.9(b)(1).

Here, the evidence of record shows that in a May 1996 decision, the RO noted that the Veteran had applied for service connection for PTSD but that the rating board declined to accept jurisdiction.  It noted that the refusal to accept jurisdiction was based on the Veteran's failure to respond a March 1996 request for information regarding his claimed in-service stressor event.  The Veteran was notified that he had until March 1997 to submit the requested evidence, or any evidence received after that date would constitute as a new claim.  The Veteran was also advised of his appellate rights with respect to the rating decision.  Where evidence requested in connection with an original claim is not furnished within one year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

On October 23, 2003, VA received the Veteran's correspondence in which he indicated his desire to file a claim for entitlement to service connection for PTSD.  VA did not receive a formal application regarding his claim; however, the RO continuously adjudicated the Veteran's claim and in a January 2010 rating decision, the RO awarded service connection for PTSD, effective from October 23, 2003, the date of receipt of the Veteran's claim.  

The RO's May 1996 rating decision became final.  See 38 U.S.C.A. §7105 (a); 38 C.F.R. § 20.1103.  The record does not reflect that VA received any other statement by the Veteran or his representative between the May 1996 rating decision and the October 23, 2003 informal claim, which might indicate the Veteran's intent to file a new claim for service connection for PTSD.  See 38 C.F.R. § 3.155. 

The Board acknowledges that other communications were received from the Veteran; however, these communications did not specify his desire to initiate a new claim of entitlement to service connection for PTSD.  Rather, the communications were related to a claim for increased rating and information regarding the termination of his incarceration and the re-institution of his VA benefits.  Moreover, the Board notes that the final denial was based on the Veteran's failure to act (i.e., complete and return a form), and that he was made aware of the consequences of such failure.

The Board has also considered the Veteran's contention that there were extenuating circumstances which contributed to his inability to timely appeal the RO's May 1996 rating decision.  Specifically, he states that he was incarcerated and he was unable to receive timely mail at that time.  In this regards, the Board notes that a review of the record reflects that the Veteran's incarceration began on May 4, 1997, which comes almost a year after he received the notice of the May 1996 rating decision.  The Board finds that the Veteran's argument is without merit. Moreover, there is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992).   To rebut the presumption, the Veteran, not VA, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  See Ashley, 2 Vet. App. at 309.  Absent such clear evidence, timely delivery is assumed.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  The Veteran has not presented any evidence to indicate the absence of regular mailing practices.

The law and VA regulations concerning this issue are quite clear, as set forth above: the effective date for a grant of service connection after a final disallowance can be no earlier than the date of receipt of the claim to reopen.  Here, October 23, 2003 is the date of receipt of the Veteran's informal request to file his new claim.  As such, the assignment of an effective date prior to October 23, 2003 is not warranted for the award of service connection for PTSD.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q),(r). 

Withdrawn Claims 

The Board notes the ability to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id. 

The record reflects that the Veteran perfected timely appeals of the April 2005 rating decision that denied entitlement to service connection for sleep disorder, muscle pain in the thighs and calves, joint pain in elbows, wrists, and knees, irritable bowel syndrome, and chronic fatigue.  Thereafter, during the May 2014 Board hearing, the Veteran stated his desire to withdraw these claims from appellate review.  The Board finds that his testimony qualifies as a valid withdrawal of the issue.  See 38 C.F.R. § 20.204.

 In view of the foregoing, the Board concludes that further actions with regard to the issue are not appropriate.  The Board does not have jurisdiction over the withdrawn claim.  As such, the issue is dismissed.


ORDER

New and material evidence having been received; the claim for service connection for a low back disorder is reopened.  To this extent and this extent only, the appeal is granted.

Entitlement to an effective date prior to October 28, 2003 for grant of entitlement to service connection for PTSD, is denied.  

The appeal, concerning entitlement to service connection for sleep disorder, is dismissed.

The appeal, concerning entitlement to service connection for muscle pain in the thighs and calves, is dismissed.

The appeal, concerning entitlement to service connection for joint pain in elbows, wrists and knees, is dismissed.

The appeal, concerning entitlement to service connection for irritable bowel syndrome, is dismissed.

The appeal, concerning entitlement to service connection for chronic fatigue, is dismissed.

REMAND

Although new and material evidence has been received to reopen the Veteran's previously denied claim for entitlement to service connection for a low back disorder, the Board finds that additional development is needed prior to adjudication of the Veteran's claim. 

The Veteran claims he has suffered with chronic low back pain since his military service, to include service in the Persian Gulf.  The Veteran's service treatment records confirm intermittent treatment for complaints of back pain, but the service treatment records do not show that he was found to have a chronic back disorder.  In fact, an October 1994 VA spine examination report shows that that Veteran had suffered an acute back strain which was in remission and he denied any current symptoms.  Subsequent treatment records show intermittent complaints of chronic low back pain, but with no diagnosis rendered.  The Veteran was afforded VA examinations in April 2010 and May 2010 where the examiners provided an assessment of chronic lumbar pain.  Notably, the April 2010 VA examiner concluded that the diagnostic evidence of Veteran's spina bifida occulta of SI level was asymptomatic and did not contribute to the Veteran's current low back complaints. 

The Veteran's military records confirm the Veteran served in Southwest Asia during the Persian Gulf War.  A presumption exists for Persian Gulf War veterans where the Veteran exhibits objective indications of a qualifying chronic disability manifested to a degree of 10 percent or more and such cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (a).  The signs or symptoms covered under this presumption include joint pain.  See 38 C.F.R. § 3.317 (b).

As indicated above, the Veteran's intermittent back pain complaints are confirmed throughout his military service.  While the RO considered the applicability of this undiagnosed illness presumption, it found that the Veteran had a current diagnosis of spina bifida occulta.  However, the April 2010 VA examination report demonstrates that the Veteran's complaints of low back pain are not attributable to the spina bifida occulta is asymptomatic.  It is unclear from the current medical evidence whether the Veteran's current low back complaints are manifestations to a current diagnosed disorder or attributable to an undiagnosed illness.  Although the Veteran was afforded VA examinations, the examiners did not proffer adequate opinions as to nature and etiology of the Veteran's current low back pain. 

In light of the time period of the Veteran's service in Iraq and Kuwait and the continuity of his low back pain throughout the years, development must be completed to determine whether the Veteran's back pain is due to an undiagnosed illness.  A new VA examination is required.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2. Arrange for the Veteran to undergo a VA examination by a physician with sufficient expertise to determine the nature and etiology of all lumbar spine disorder present during the period of the claim.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the record and based on the examination results, the examiner should identify all lumbar spine disorders that have been present at any time during the pendency of the claim.  

With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during active duty or is otherwise etiologically related to service.

The examiner should determine whether the Veteran's current complaints are attributable to his spina bifida occulta diagnosed in service, and identified whether his spina bifida occulta is a congenital disease or defect. 

If the spina bifida occulta is congenital defect is present, the examiner should render a medical opinion as to whether the evidence shows that it was as likely as not subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.

If the spina bifida occult is a congenital disease is present, the examiner should render a medical opinion as to whether the evidence shows it was not aggravated (worsened) by the Veteran's military service.  If there was worsening, was this due to the natural progress of the disease?

If the Veteran has lumbar spine complaints that are not attributable to any known diagnosis, the examiner should so state and should identify any objective signs and symptoms of the disorder.

The examiner is to provide a complete rationale for each opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If the examiner is unable to provide any required opinion, he or she should explain why. 

3. Thereafter, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative are to be furnished an appropriate supplemental statement of the case and afforded the requisite opportunity to respond.  Thereafter, the case must be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


